Citation Nr: 0635658	
Decision Date: 11/16/06    Archive Date: 11/28/06	

DOCKET NO.  05-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  For the following reasons and bases, 
the veteran's pending claim for service connection will be 
reopened, but both must then be remanded for additional 
evidentiary development to the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for a low back 
disorder, claimed as residual to an aircraft accident during 
service, was denied by the RO in a March 1947 rating 
decision, and the veteran was notified of this decision and 
his appellate rights, and he did not appeal and that decision 
became final.  

3.  The evidence presented since the previous final denial of 
service connection for a low back disorder includes, among 
other things, a private medical doctor's December 2004 
statement which opines that the veteran's low back arthritis 
and back pain is causally related to the aircraft accident 
during service.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for a low back disorder 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  A previously denied claim for service 
connection may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Analysis:  The veteran filed his initial application for VA 
compensation in January 1947, the month following his 
separation from service.  At that time, he filed claims for 
service connection for injury to the right side of his back, 
and for a right leg injury, both attributed to an aircraft 
accident which occurred during service.  

The evidence on file at the time included only incomplete 
service medical records.  The available service medical 
records did clearly document that in January 1946, the 
veteran sustained contusions and abrasions, including the 
back, resulting from an airplane accident.  Treatment is only 
noted as "wounds dressed."  The veteran was allowed to 
perform duty in quarters for five days, after which he was 
returned to general service.  The available service medical 
records do not demonstrate that the veteran sought or 
required any additional followup treatment for any injuries 
received in the aircraft accident for the remainder of his 
military service.  The physical examination for separation 
from service in October 1946 noted that the veteran had 
strained his back earlier that year in January, but the 
examination itself found no residuals attributable to this 
back strain, and the musculoskeletal system was noted to be 
normal.

In March 1947, the RO denied the veteran's claim for a low 
back disability, then referred to as residuals of back 
strain, on the basis that the January 1947 injury was shown 
to have been acute and transitory, and resolved without 
residual.  No residual was identified in the service 
separation examination.  The veteran was not provided a 
current VA examination prior to adjudication.  The 
notification letter also informed the veteran that the 
decision was based upon "incomplete records."

The veteran waited until September 2003, some 57 years after 
he was separated from service, to attempt to reopen this 
claim.  Records submitted and received in support of this 
claim included private medical records, the statement of the 
veteran's private treating physician, VA X-ray studies, and a 
VA examination.  

In December 2004, the veteran's private treating physician 
(JYM) wrote that the veteran was involved in an aircraft 
accident in 1946, and it was his opinion that the veteran's 
degenerative arthritis of the low back and current back pain 
were causally related to the inservice injury.  This opinion 
is certainly new in that it was not previously physically of 
record, and it is certainly material to the veteran's claim 
because it supports that claim with respect to nexus.  
Accordingly, the claim is reopened and must be considered on 
the merits.  


ORDER

The veteran's claim for service connection for a low back 
disorder, claimed as residual to injury during service, is 
reopened, and to this extent only, the claim is granted.  


REMAND

Initially, the Board notes that it was clear in 1947 that the 
veteran's service medical and personnel records were 
incomplete.  They are still incomplete.  The claims folder 
reveals that no additional request for any additional 
available service medical or personnel records was filed by 
the RO after receipt of his claim to reopen in September 
2003.  A follow-on attempt to obtain any additional service 
medical and/or service personnel records for the veteran must 
be made, and is certainly consistent with VA's duty to assist 
in accordance with VCAA.  

In written statements supporting his claim, the veteran has 
reported that only several years after service separation, he 
underwent a lumbar laminectomy.  Records of back surgery only 
several years after service separation would certainly be 
likely to provide useful information in evaluating the 
veteran's claim.  Indeed, the Board notes that only private 
treatment records from 1999 forward were collected or 
submitted by the veteran, and it would obviously be helpful 
for the veteran to cooperate with the RO in attempting to 
obtain copies of any records of the veteran's treatment for 
his low back or left hip at any time from service separation 
in 1946 through present.  

The veteran claims service connection for a left hip 
disability which is also attributable to the aircraft 
accident during service.  The Board notes that the veteran's 
initial claim from January 1947 noted injury to the right 
side of the back and a right leg injury.  Private treatment 
records collected during the pendency of the appeal revealed 
that in March 1999, the veteran was crossing a street and 
struck by a vehicle going approximately 25 to 30 miles per 
hour.  Treatment records for this injury indicate injury 
primarily to the veteran's left side and included findings of 
a left leg contusion and fracture of the left leg fibular 
head.  The Board also notes that the December 2004 statement 
of the veteran's private treating physician only offers a 
nexus between the service aircraft accident and low back 
arthritis and pain.  This doctor provided no opinion 
supporting the veteran's claim for service connection for a 
left hip disorder.  At present there is simply no objective 
evidence supporting the veteran's claim for a left hip 
disability being causally related to the service aircraft 
accident, but because the Board is remanding the case for 
additional service medical and personnel records, for records 
of lumbar surgery completed shortly after service separation, 
and all possible private treatment records from service 
separation to present, a decision with respect to the 
veteran's claimed left hip disability will be deferred until 
this additional evidence is collected and considered.

The December 2004 statement of the veteran's private treating 
physician clearly included no review of all of the objective 
evidence on file and appears based solely on the veteran's 
report of involvement in an aircraft accident with chronic 
back symptoms thereafter.  The May 2005 VA examination did 
include a review of the claims folder.  Additionally, the 
history in that examination report includes the veteran's 
report to the physician that he was not chronically 
symptomatic following the aircraft accident but that 
"sometime in 1950," he developed low back pain, and sometime 
shortly thereafter surgery was performed for the removal of a 
disc.  After the collection of any additional service medical 
and personnel records, records of the veteran's post-service 
laminectomy, and any other post-service treatment records are 
collected, the veteran must be again referred for a VA 
examination with claims folder review.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  It appears that the veteran was 
provided with satisfactory VCAA notice 
prior to the issuance of the March 2004 
rating decision now on appeal.  
Additional notice may be forwarded to the 
veteran, however, with respect to 
downstream issues in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this mailing, the RO 
should forward the veteran medical 
release forms and request that he 
properly complete them for any and all 
medical treatment he may have received 
over the years following service 
separation up until present (excluding 
those for Dr. JYM), for any relevant 
treatment of his back or left hip.  This 
should most importantly include a medical 
release for all records surrounding the 
veteran's receipt of lumbar surgery for 
laminectomy or removal of a disc, 
apparently sometime in the early to mid 
1950's.  The veteran should be informed 
that VA has a duty to assist him in the 
development of facts pertinent to his 
claims, but it is incumbent upon the 
veteran to provide satisfactorily 
completed medical release forms for VA to 
be able to help him with this.  The RO 
should then follow-up to collect all 
records identified in the properly 
completed medical release forms returned 
by the veteran.  

2.  A military records specialist should 
attempt to obtain any additional 
available service medical and all service 
personnel records available for the 
veteran during his service from April 
1945 to February 1946.  All records 
obtained must be added to the claims 
folder.  

3.  After completing the above 
development and collecting any and all 
additional medical records available, the 
veteran should be again referred for an 
orthopedic examination.  The veteran's 
claims folder must be made available to 
the physician in conjunction with the 
examination.  This examination must 
include current X-ray studies of the 
lumbar spine and left hip.  After 
conducting a current examination with 
report of current findings, and carefully 
evaluating all of the historical data on 
file, the question presented is whether 
it is more, less, or equally likely that 
any disability of the low back or left 
hip identified at present is causally 
related to the veteran's aircraft 
accident during service in 1945.  In this 
regard, the Board would point out to the 
VA physician conducting the examination 
that June 2004 VA X-ray studies of the 
left hip clearly reported that a surgical 
clip was seen in the left side of the 
pelvic soft tissues.  The physician is 
requested to provide an explanation of 
the most likely origin of this surgical 
clip, including whether or not this is 
related to a laminectomy performed in the 
1950's, or some other surgical procedure 
performed subsequent to service.  In 
providing the requested opinion, the VA 
physician is specifically directed to the 
December 2004 statement written by the 
veteran's private treating physician, 
(Dr. JYM) and the previous reported VA 
examination from May 2005.  To the extent 
that any opinions provided during current 
examination are at odds with or not 
consistent with either of these two prior 
doctors' opinions, the current examining 
physician should attempt to explain the 
basis for any difference of opinion.  

4.  After completing the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand.  
They must be offered an opportunity to 
reply.  The case should thereafter be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


